TESSER & COHEN

946 Main Street

Hackensack, New Jersey 07601

(201) 343-1100

Attorneys for Plaintiff,
Reforestation Solutions, Inc.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

REFORESTATION SOLUTIONS, INC.,
Plaintiff, :
: Civil Action No, 3:18-cv-08095 (BRM/DEA)

VS.

BURKE ENVIRONMENTAL, INC., BONDEX — : FINAL JUDGMENT BY DEFAULT

INSURANCE GROUP, and TRAVELERS : AGAINST BURKE
CASUALTY AND SURETY COMPANY, > ENVIRONMENTAL GROUP, INC.
Defendants.

 

THIS MATTER having been opened to the Court by Tesser & Cohen, attorneys
for plaintiff Reforestation Solutions, Inc., on an application for a default judgment against
defendant Burke Environmental, Inc. pursuant to F.R.C.P. 55(b), and default having been entered
against the Burke Environmental, Inc. on July 11, 2019 for failure to plead or otherwise defend,

and for good cause shown;

an Wo
IT IS on this vi day of , oot, ORDERED and

ADJUDGED that:

1. Judgment be and hereby is entered in favor of plaintiff Reforestation Solutions,

Inc. and against defendant Burke Environmental, Inc. in the principal amount of $155,423.00.
2. Interest be and hereby is awarded, pursuant to N.J.S.A. 2A:30A-2, in the sum
of $15,709.89 for the period from July 14, 2017 to July 15, 2019, with interest continuing to

accrue at the prime rate of interest plus one percent until this judgment-has been satisfied.

HoN, BLIAN 2. AAARTAN OTT USdS
